Citation Nr: 1513079	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  05-03 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for plantar warts.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for a disability of the cervical spine.

4.  Entitlement to service connection for bilateral heel spurs.

5.  Entitlement to service connection for a left knee disability, to include arthritis.

6.  Entitlement to service connection for hypertension.

7.  Entitlement to service connection for a heart disability, to include partial heart block.

8.  Entitlement to service connection for a digestive disorder.

9.  Entitlement to service connection for a prostate disability.

10.  Entitlement to service connection for sleep apnea, claimed as snoring, due to an ear, nose and throat disorder.

11.  Entitlement to service connection for a skin disability, to include carcinoma, secondary to exposure to radiation.

12.  Entitlement to service connection for a pulmonary disorder, claimed as a cough and shortness of breath, to include as due to exposure to asbestos.

13.  Entitlement to service connection for diabetes mellitus.

14.  Entitlement to service connection for dental caries, secondary to dry mouth, to include as due to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from September 1961 to September 1964.  He served in the U.S. Air Force Reserves and the U.S. Army Reserves.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).  The record was subsequently transferred to the Muskogee, Oklahoma RO.  When this case was before the Board in July 2007, it was remanded for additional development of the record.  

The issues of service connection for bilateral hearing loss, a disability of the cervical spine, bilateral heel spurs, a left knee disability, to include arthritis, hypertension, a heart disability, to include partial heart block, a digestive disorder, a prostate disability, sleep apnea, claimed as snorting, due to an ear, nose and throat disorder, a pulmonary disorder, claimed as a cough and shortness of breath, to include as due to exposure to asbestos, and diabetes mellitus are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if additional action on his part is required.  


FINDINGS OF FACT

1.  An unappealed May 1965 determination denied the Veteran service connection for plantar warts, finding in essence that such disability was not shown.

2.  Evidence received subsequent to the May 1965 determination tends to show the Veteran has plantar warts, relates to an unestablished fact necessary to substantiate the claim of service connection for plantar warts, and raises a reasonable possibility of substantiating the claim.  

3.  The Veteran's plantar warts are reasonably shown to have begun in service and to have persisted since.

4.  The Veteran is not shown to have a skin disability. 

5.  The Veteran does not have a current dental disability for VA compensation purposes



CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim of service connection for plantar warts may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).

2.  Plantar warts were incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

3.  A skin disability was not incurred in or aggravated by active service, nor may it be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

4.  The criteria for service connection for dental caries are not met. 
38 U.S.C.A. §§ 1110, 1131, 1712, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.150 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  By correspondence dated in November 2002, January 2008 and May 2011, VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing, the evidence VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  The Board acknowledges the Veteran was not sent a letter complying with the notice requirements in cases involving new and material evidence.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  However, in light of the fact the Board is granting this claim, the failure is harmless.  It is not alleged that notice was less than adequate.

The Veteran's service treatment records are associated with the record and pertinent private and VA medical records have been secured.  He was afforded VA examinations.  He has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background and Analysis

The Board has reviewed all the evidence in the appellant's VA record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that each item of evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board will summarize the evidence as deemed appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The service treatment records show the Veteran was treated for plantar warts on various occasions from 1962 to 1964.  No pertinent abnormality was noted on the separation examination in August 1964.  

The Veteran submitted a claim for service connection for plantar warts in September 1964.  He was scheduled for a VA examination in April 1965, but failed to report for it.

By letter dated May 1965, the Veteran was notified that his claim was denied because he failed to report for the VA examination.  

Service department records from the Veteran's Reserve service show that on several occasions he reported having a tumor removed.  On a May 1981 report of medical history, he related he had a non-malignant tumor removed from the left side of his neck.  In March 1985, it was noted under the physician's summary that the surgery involved the removal of a cyst and not a tumor.  On March 1998 report of medical history, the Veteran reported a history of skin disease.  Skin cancer of the left eye was noted.  It was also noted he had a non-cancerous neck tumor in 1970 and a cyst had also been removed.

In a September 2003 letter, a private dentist stated he first treated the Veteran in July of that year for a large cavity and sensitivity in the upper right posterior teeth.  He indicated the Veteran had several caries.  He added the Veteran seemed to have reduced salivary flow and dryness of the mouth, which were known to be one of the contributing factors for multiple root caries.  

On January 2013 VA examination of the skin, the Veteran reported he first developed plantar warts during basic training, and that he had had them intermittently over the soles of both feet since then.  He also reported a history of excision of a basal cell carcinoma from the left eye upper eyelid in 1997.  It was reported this had healed without problems.  The Veteran also indicated he received laser treatment from a podiatrist for his plantar warts.  The diagnosis was plantar warts.

On VA dental examination in January 2013, the Veteran reported that he had his posterior mandibular teeth extracted and bone removed in approximately 1993 due to cysts in the bone.  The examiner indicated that radiographs appeared to be within normal limits, with no significant mandibular bone missing. 

	New and material evidence 

A final decision by the RO may not be reopened and allowed based on the same factual basis.  38 U.S.C.A. § 7105.  However, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the [VA] shall reopen the claim and review the former disposition of the claim."  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The additional evidence received since the May 1965 determination includes the report of a January 2013 VA examination.  It was reported the Veteran developed a plantar wart during service in basic training, and has had them intermittently over the soles of both feet since that time.  The diagnosis was plantar wart.  

Accordingly, the Board finds that the evidence added to the record since the May 2965 determination addresses an unestablished fact necessary to substantiate the claim of service connection for plantar warts and, considered in conjunction with the record, raises a reasonable possibility of substantiating the claim.  Taken at face value, as required for purposes of reopening, the evidence received is both new and material, and the claim of service connection for plantar warts is reopened.  

	Service connection 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131 38 C.F.R. § 3.303(a).  Establishing service connection generally requires evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).  

Certain listed chronic diseases (among them cancer) may be service-connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for cancer).  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  Alternatively, a nexus to service may be presumed where there is continuity of symptomatology since service.  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).

The service treatment records confirm the Veteran was treated on numerous occasions for plantar warts.  They were present on the most recent VA examination conducted in January 2013.  The Veteran asserted at that time that that the warts had been present intermittently ever since his discharge from service.  The Veteran is competent to say this.  Resolving reasonable doubt in his favor, the Board concludes that service connection for plantar warts is warranted.  

With respect to the claim for service connection for a skin disability, to include carcinoma, the record contains some conflicting evidence as to whether the Veteran had a tumor or cyst removed from his neck many years ago.  The Veteran argues that he was exposed to radiation contaminated areas at the Weldon Springs site and that he had a cancer removed from his eyelid.  The January 2013 VA examination shows he apparently had a basal cell carcinoma removed from his left eye in 1997.  It is significant to point out that he acknowledged this had healed, and he did not have any residual disability from this.  There is no indication in the record of any current skin disability (other than plantar warts), nor has one been documented at any time since the Veteran filed his claim in 2002.

As the Veteran has not established that he has any current skin disability (other than plantar warts), he has not presented a valid claim of service connection for such disability.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Accordingly, his appeal in this matter must be denied.

Under current legal authority, compensation is only available for certain types of dental and oral conditions, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  See 38 C.F.R. § 4.150 (2014).  Compensation is available for loss of teeth if such is due to loss of substance of body of maxilla or mandible, but only if such bone loss is due to trauma or osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease, as such loss is not considered disabling.  Id. at Note.  Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment and cannot be considered for compensation purposes.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 4.150.

The Veteran does not allege and the evidence does not show any dental trauma in service resulting in current disability.  He was treated during service for dental caries.  In this case, the Veteran has failed to present competent evidence of a compensable dental disability.  Therefore, the claim for service connection for dental caries must be denied.  The Board notes, however, that this decision is limited to whether compensation benefits are warranted for the Veteran's claimed dental condition.


ORDER

New and material evidence has been received, and the claim for service connection for plantar warts is reopened.  

Service connection for plantar warts is granted.

Service connection for a skin disability, to include carcinoma, secondary to exposure to radiation, is denied.

Service connection for dental caries is denied.


REMAND

The record reflects that the Veteran served with the U.S. Air Force Reserves from December 1975 to March 1987, and with the U.S. Army Reserves from March 1987 to November 2001.  

In its July 2007 remand, the Board directed that an attempt should be made to obtain the specific dates the Veteran had active and inactive duty for training during his service with the reserves.  Despite extensive efforts, such attempts were not successful.  However, there is no indication in the record that VA has determined that all attempts to procure the requested information from official sources have been made or that a formal determination has been concluded that the records are unavailable.  

Various VA examinations were performed in January and February 2013 pursuant to the Board's remand.  With respect to the claims involving diabetes mellitus, heel spurs, neck or knee disability, to include arthritis, a heart disability, hypertension, a prostate disorder, colon polyps and sleep apnea, the examiner stated that "the problems appear to have occurred during the time the veteran was in the reserves, but there is no evidence of the conditions being related to his service time.  The records review failed to show records that support the causation being due to service."  It is apparent the examiner did not address a specific period of active or inactive duty for training.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated while on active duty for training.  See 38 U.S.C.A. § 101(24) (West 2014).  Service connection may also be granted for disability resulting from injury incurred in or aggravated while on inactive duty for training.  The examiner must address whether any disability present is related to a period of active or inactive duty for training, not merely the entire time frame during which the Veteran was in the reserves.  

The July 2007 remand also directed that a VA pulmonary examination be performed.  This examination was not conducted.

Following the January 2013 VA examination for hearing loss, the examiner concluded it was less likely than not that the Veteran's hearing loss was related to acoustic trauma during service.  The Veteran has argued that his hearing loss was due to noise exposure both during his period of active duty and/or a period of active duty for training.  This opinion is, therefore, not adequate since it failed to address whether the Veteran's hearing loss is related to a period of active duty for training.  

Where the remand orders of the Board are not complied with, the Board, as a matter of law, errs when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, corrective action is needed.

Finally, it is not entirely clear from the record which disabilities the Veteran claims to be related to his period of active duty, and which are due to active duty for training.  

Accordingly, the case is REMANDED for the following action:

1.  Please contact the Veteran and request that he specify the disabilities he states are related to his service in the Reserves, to include the specific period of active or inactive duty for training in which the disability had its inception, and which are related to his period of active duty.

2.  Please ensure that all efforts to obtain the specific dates the Veteran had active and inactive duty for training during his service with the Reserves have been made.  If so, and the dates cannot be verified, a formal finding of the unavailability of these records should be made.

3.  Please arrange for a VA examination to determine the nature and etiology of any current pulmonary condition.

The examiner is requested to provide an opinion concerning whether it is at least as likely as not (50 percent or higher probability) that the Veteran has a current pulmonary disorder that is related to service, to include a period of active or inactive duty for training.  

The Veteran's record must be reviewed by the examiner in conjunction with the examination.  All indicated studies must be completed.  

The rationale for any opinion should be set forth.

4.  Please arrange for the Veteran's record to be reviewed by the examiner who conducted the audiometric tests in January 2013.  

The examiner is requested to provide an opinion concerning whether it is at least as likely as not (50 percent or higher probability) that the Veteran has a bilateral hearing loss that is related to a period of active or inactive duty for training.  If the previous examiner is unavailable, the AOJ should arrange for an appropriate examination, and the examiner should respond to the question set forth above.

The Veteran's record must be reviewed by the examiner in conjunction with the examination.  All indicated studies must be completed.  

The rationale for any opinion should be set forth.

5.  The Veteran's record must be reviewed by the examiner who provided the 2013 opinions.  

The examiner is requested to provide an opinion concerning whether it is at least as likely as not (50 percent or higher probability) that diabetes mellitus, heel spurs, neck or knee disability, to include arthritis, a heart disability, hypertension, a prostate disorder, colon polyps or sleep apnea is related to active service, or a period of active or inactive duty for training.  If the previous examiner is unavailable, the AOJ should arrange for another provider to provide the opinions set forth above.

The rationale for any opinion should be set forth.

6.  The AOJ should then review the record and readjudicate the claims on appeal.  If any remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


